United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, AIR MAIL CENTER,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1793
Issued: January 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 31, 2006 appellant filed a timely appeal of the June 9, 2006 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of his claim for a
schedule award.
ISSUE
The issue is whether appellant has greater than one percent impairment of the left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On January 15, 2003 appellant, then a 53-year-old tractor-trailer operator, sustained a
traumatic injury to his cervical spine while unloading mail. The Office accepted the claim for
cervical radiculopathy and displaced cervical intervertebral disc. On January 20, 2004 appellant
underwent an Office-approved anterior cervical decompression and fusion. The Office paid him

appropriate wage-loss compensation and he returned to his regular duties effective May 2, 2004.
Appellant filed a claim for a schedule award on January 29, 2005.
The Office referred appellant to Dr. Robert O. Buss, a Board-certified orthopedic
surgeon, for an impairment rating. Dr. Buss examined appellant on February 13, 2006. In a
March 6, 2006 report, he found one percent impairment of the left upper extremity due to
sensory deficit of the left palm.1 According to him, appellant had reached maximum medical
improvement on July 20, 2004, approximately six months after his cervical fusion.
The Office’s medical adviser reviewed the medical evidence. In a report dated April 30,
2006, he found one percent impairment of the left upper extremity due to sensory changes
involving the C6 nerve root distribution. The Office medical adviser identified Dr. Buss’
examination date, February 13, 2006, as the date appellant reached maximum medical
improvement.
By decision dated June 9, 2006, the Office granted a schedule award for one percent
impairment of the left upper extremity. The award covered a period of 3.12 weeks from
February 13 to March 6, 2006.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Utilizing Dr. Buss’ February 13, 2006 examination findings, the Office medical adviser
calculated appellant’s impairment by applying Tables 15-15 and 15-17, of the A.M.A., Guides at
page 424. Under Table 15-15 he classified appellant’s left upper extremity sensory deficit as a

1

Appellant reported an unusual feeling in the web space between the thumb and the third finger, but otherwise
had a normal neurological and physical examination.
2

The Act provides that for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’
compensation. 5 U.S.C. § 8107(c)(1).
3

20 C.F.R. § 10.404 (1999).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003); FECA
Bulletin No. 01-05 (issued January 29, 2001).

2

Grade 4 impairment.5 The medical adviser indicated that appellant’s impairment involved the
C6 nerve root, for which Table 15-17 provided a maximum eight percent impairment for loss of
function due to sensory deficit or pain.6 To determine the upper extremity impairment he
multiplied the percentage deficit based on the Grade 4 classification under Table 15-15 (1-25
percent) by the maximum loss of function due to sensory deficit or pain (eight percent) under
Table 15-17. Dr. Buss indicated that appellant’s Grade 4 classification represented 10 percent
impairment on a scale of 1 to 25 percent, and the Office medical adviser did not disagree.
Appellant’s Grade 4, 10 percent deficit (Table 15-15) when multiplied by the 8 percent sensory
deficit involving the C6 nerve root (Table 15-17) resulted in a left upper extremity impairment of
.8 percent (.10 x .08 = 0.8 percent). And when properly rounded to the closest whole number,
the result is 1 percent impairment of the left upper extremity. Appellant has not submitted any
credible medical evidence indicating that he has greater than one percent impairment of the left
upper extremity.7
CONCLUSION
The Board finds that appellant failed to establish that he has greater than one percent
impairment of the left upper extremity.

5

A Grade 4 classification is characterized by “[d]istorted superficial tactile sensibility (diminished light touch),
with or without minimal abnormal sensation or pain, that is forgotten during activity.” This classification represents
a 1 to 25 percent deficit. Table 15-15, A.M.A., Guides 424. The classification system under Table 15-15 is almost
identical to the classification system under Table 16-10, A.M.A., Guides 482, and the two may be used
interchangeably for assessing upper extremity impairments.
6

A.M.A., Guides 424.

7

Neither the Office medical adviser nor Dr. Buss identified any impairment of the right upper extremity.

3

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

